SMYTH, Chief Justice.
Grace Coleman filed her declaration against the District of Columbia, in which she averred that the District had breached a contract with her as a teacher in one of the public schools, and she asked for damages. The District denied that it made the contract.
On September 14, 3920, Miss Coleman was advised by the assistant superintendent of schools that he had recommended her for a probationary appointment to a high school teacher ship, subject to a special examination by the health department of the District to determine physical fitness. On the next day, the board of education, acting on the recommendation, appointed the plaintiff to a probationary teachership in class 6-A, subject to the condition just mentioned. On the 17th of the same month the secretary of the board notified her of her appointment, and that she should appear and take the oath of office, but made no mention of the physical examination. Miss Coleman submitted herself to the examination. The school medical inspectors found that she was suffering from curvature of the spine, with resulting deformity of the chest, and other infirmities, but said that in their judgment she was capable of performing the duties of a probationary teacher, but not those of a permanent teacher. This report was laid before the health officer, who said that in his opinion Miss Coleman was not qualified to perform the duties of a teacher, because she would not be “able to stand the physical strain to which teachers are frequently subjected.” He added that, if she was appointed, she would be entitled to share in the benefits of the Teacher’s Retirement Act, which, he thought, in view of her ph}*sical condition, would he unfair to the District. In consequence the superintendent of schools, on September 21, same year, issued an order rescinding Miss Coleman’s appointment as a probationary teacher, and on October 6 following the board of education ratified the superintendent’s action. From a judgment against her, Miss Coleman brings the case here for review.
[1] The hoard of education is not estopped by the secretary’s letter to deny that she was appointed without condition. Before receiving the letter, she had been advised by the assistant superintendent of schools that her selection was upon the condition that she pass a satisfactory physical examination. This at least put her upon inquiry, when *992:he received the secretary’s letter, as to whether or not her appointment was subject to the condition named. That she understood the appointment was conditional is established by the fact that she submitted to the examination.
[2] Besides, no representation of the secretary could effectuate her appointment. He had no authority to employ teachers. That authority ivas vested solely in the board of education by section 2 of the Act of j’une 20, 1906 (34 Stat. 316), which says:
“That the qontrol of the public schools of the District of Columbia is liere1 y vested in a board of education. * * * No appointment * * * of iny * * # teacher * * * shall be made by the board of education, fxcept upon the written recommendation of the superintendent of schools. The board shall determine all questions of general policy relating to the schools. * * * The board shall appoint all teachers in the manner hereinafter prescribed.”
[3] This power of appointment requires an- exercise of judgment, and could not be delegated to the secretary or anybody else. The maxim “delegata potestas non potest delegari” ápplies. Taggart v. School District No. 1, 96 Or. 422, 430, 188 Pac. 908, 1119; Birdsall v. Clark et al., 73 N. Y. 73, 29 Am. Rep. 105, and cases cited in note; Franklin Bridge Co. v. Young Wood, 14 Ga. 80. Miss Coleman was charged with knowledge of this. “Parties dealing with a municipal corporation are bound to know the extent of the power lawfully confided to the officers with whom they are dealing in behalf of such corporation, and they must guide their conduct accordingly.” Stone v. Bank of Commerce, 174 U. S. 412, 424, 19 Sup. Ct. 747, 752 (43 L. Ed. 1028). See, also, Montenegro-Riehm Music Co. v. Louisville, 147 Ky. 720, 145 S. W. 740; School District v. McClure, 136 Iowa, 122, 13 N. W. 554. (In this respect the board stands in the attitude of a municipal corporation.) Sometimes even the criminal law requires a person to know facts at his peril.
Nor may Miss Coleman invoke the doctrine that where an agent acts within the apparent scope of his authority, his principal is bound. The secretary had no authority, actual or apparent, to bind the board concerning the matter in hand, and could not have it under the statute. Of this Miss Coleman had at least constructive knowledge. See above authorities.
[4] The report of the medical inspectors of public schools to Dr. Yowler, health officer of the District, was not the report of the health' department, and did not satisfy the condition upon which her appointment was made. Section 22 of the rules for the government of public schools of the District of Columbia declares that—
“No person shall be appointed a teacher * * * without first passing such physical examination as may be prescribed by the health officer.”
Section 29 of the same rules says that—■
“Examination of applicants * * * for appointment as teachers * * * to determine their physical fitness for *■ * * appointment will be made when requested by the board of education by * * * medical inspectors of schools detailed for that purpose by the health officer.”
*993These rules, being reasonable are valid. District of Columbia v. Dean, 38 App. D. C. 182, 38 L. R. A. (N. S.) 513;
[5] Section 29 contení]dates that an examination of the applicant shall be made by inspectors, but such examination does not become the work of the health department until approved by the health officer. He considered the report of the inspectors and determined from it that the appellant had not passed a satisfactory examination.
[6] It is conceded that 6-A teachers are on probation only. Counsel for the District argue that the manifest purpose of placing a teacher on probation is to enable the board to determine the person’s qualifications for a permanent place, and that if the board knows in advance that the applicant is not capable of filling such a place, there would be no reason for placing her on probation; that the report of the inspectors, as well as of the health officer, made it clear that Miss Coleman was not capable of filling a permanent place, and therefore that the board’s action was proper. Even if this theory be correct, the conclusion drawn from it does not follow. The board may have the power to refuse to appoint on probation a person known to it as one incompetent to fill a permanent position, but that does not concern this case. Here the question is not whether the board had authority to make the contract in actiou, for we believe it had such authority, but whether Miss Coleman complied with the condition upon which the contract was tendered to her. We think she did not," and therefore that the board was warranted in the course which it pursued when it revoked the appointment.
Appellant is in all respects save health competent to fill a position as teacher in the public schools. She was graduated by her university with the degree A. B. magna cum laude, and appears to be a very deserving person. We regret, therefore, that the law constrains us to hold that, because of her unfortunate physical condition, she was not able to meet the condition imposed.
The judgment is affirmed, with costs.
Affirmed.